      Case 1:19-cv-01764-PGG-SLC Document 58 Filed 02/05/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BRIDGEPORT MUSIC INC., and
WESTBOUND RECORDS, INC.,
                                                                    ORDER
                                 Plaintiffs,
                                                               19 Civ. 1764 (PGG)
                     -against-

TUFAMERICA INC., d/b/a Tuff City Records,
KAY LOVELACE TAYLOR, individually,
KAY LOVELACE TAYLOR, on behalf of the
Estate of LeBaron Taylor,

                          Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the conference in this matter presently scheduled for

April 8, 2021 is adjourned sine die.

Dated: New York, New York
       February 5, 2021
